Case: 5:06-cr-00446-CAB Doc #: 101 Filed: 08/04/20 1 of 2. PageID #: 312




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                     )   CASE NO. 5:06CR446-002
                                              )
   Plaintiff,                                 )
                                              )
  v.                                          )   Judge Christopher A. Boyko
                                              )
JAMES RENA PETERSON,                          )
                                              )
   Defendant.                                 )   ORDER




        This matter was before the Court on August 4, 2020, for a hearing on the

Government’s request for revocation of Defendant James Rena Peterson’s supervised

release via video conference. The Defendant was present and represented by Attorney

Carolyn Kucharski. The United States was represented by Assistant United States

Attorney Brad Beeson. The Probation Office was represented by Donald Stranathan.

        A Supervised Release Violation hearing was held by Magistrate Judge Kathleen B.

Burke on July 14, 2020, at which time the Defendant admitted to the unauthorized use of

drugs violation. The Government moved to dismiss the second and third violations of

failure to comply with drug testing and failure to attend substance abuse treatment. The

Magistrate Judge issued a Report and Recommendation on the same date. The Court

adopts the Magistrate Judge’s Report and Recommendation.
Case: 5:06-cr-00446-CAB Doc #: 101 Filed: 08/04/20 2 of 2. PageID #: 313




           The Court previously deferred sentencing to allow defendant to participate in

inpatient substance abuse treatment. Defendant previously admitted to all the violations

outlined in the Violation Report dated May 20, 2019, except for the new law violations that

were pending in Canton Municipal Court (Docket #2019TRD3066) and Massillon Municipal

Court (Docket #2019TRD3055 and Docket #2019CRA1224). The Defendant admits the

new law violations that were previously held in abeyance. The Court finds Defendant in

violation and revokes supervised release for the reasons stated on the open record.

          The Defendant is sentenced to time served. No term of supervised release to

follow.

          The Defendant shall receive credit for time served in Federal custody.

          IT IS SO ORDERED.

                                s/ Christopher A. Boyko
                                CHRISTOPHER A. BOYKO
                                UNITED STATES DISTRICT JUDGE

DATED: August 4, 2020

Court Reporter: Lance Boardman; Time: 30 minutes
